Citation Nr: 0833805	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  02-00 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus. 

2.  Entitlement to a rating in excess of 20 percent for right 
knee lateral instability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain prior to July 24, 2003. 

4.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain since July 24, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1986 to 
January 1996. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.  

During the pendency of the appeal, an April 2004 Decision 
Review Officer (DRO) decision granted a 20 percent disability 
rating for the veteran's service-connected lumbosacral 
strain, effective from July 24, 2003. 

Inasmuch as a rating higher than 20 percent for the service-
connected lumbosacral strain is available, and inasmuch as a 
claimant is presumed to be seeking maximum available benefit 
for a given disability, the claim for higher ratings, as 
reflected on the title page, remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In May 2006, the veteran testified during a hearing before 
the undersigned.  A transcript of that hearing is of record. 

In September 2006, the Board remanded the issues on appeal 
for further development.  The Board notes that, also in 
September 2006, the Board restored the veteran's 20 percent 
disability rating for his service-connected lateral 
instability of the right knee effective December 1, 2005.  

Finally, in the Introduction to its September 2006 decision 
and remand, the Board noted that, in a March 2003 signed 
statement, the veteran raised a new claim for entitlement to 
service connection for arthritis in both knees, his ankles, 
and his back and referred to the matter to the RO for further 
development and adjudication.  It does not appear that the RO 
has yet considered the veteran's claim and the matter is, 
again, referred for appropriate adjudication.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Giving the veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that his service-connected bilateral pes planus 
is shown to be productive of a disability picture that more 
nearly approximates one of severe impairment.

3.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected lateral 
instability of the right knee is manifested by subjective 
complaints of pain, with clinical findings of mild 
tenderness, moderate crepitus, and medial laxity, that are 
commensurate with moderate impairment, but are not 
commensurate with severe impairment.  The veteran also has a 
separate 10 percent rating for degenerative arthritis of the 
right knee that is not a subject of this appeal.  

4.  Prior to July 24, 2003, the objective and probative 
medical evidence of record demonstrates that veteran's 
service-connected lumbosacral strain was manifested by 
subjective complaints of non-radiating pain and tenderness 
but was not manifested by moderate limitation of motion, or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months, or by forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

5.  Since July 24, 2003, the objective and probative medical 
evidence of record demonstrates that the veteran's service-
connected lumbosacral strain is manifested by subjective 
complaints of non-radiating pain and tenderness without 
severe limitation of motion or lumbosacral strain, or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months or forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, the schedular 
criteria for a 30 percent rating for the service-connected 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.45, 4.71a 
including Diagnostic Code 5276 (2007).

2.  The schedular criteria a rating in excess of 20 percent 
for the veteran's service-connected right knee lateral 
instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.45, 4.71a including 
Diagnostic Codes 5257, 5258 (2007).

3.  Prior to July 24, 2003, the schedular criteria for an 
initial rating in excess of 10 percent rating for the 
veteran's service-connected lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 4.27, 4.71a, DC 5295 
(2002), effective prior to September 23, 2002; 38 C.F.R. § 
3.102, 3,159, 4.71a, DC 5295 (2003), effective September 23, 
2002; 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003), 38 
C.F.R. § 3.102, 3.159, 4.71a, DC 5237 (2005), effective 
September 26, 2003.

4.  Since July 24, 2003, the schedular criteria for the 
assignment of a 20 percent rating for the veteran's service-
connected lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 4.27, 4.71a, DC 5295 (2002), effective prior 
to September 23, 2002; 38 C.F.R. § 3.102, 3,159, 4.71a, DC 
5295 (2003), effective September 23, 2002; 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003), 38 C.F.R. § 3.102, 3.159, 
4.71a, DC 5237 (2005), effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008). To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In May 2004, after the rating decision on appeal, the RO sent 
the veteran a letter advising him that in order to support a 
claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the February 2005 supplemental statement 
of the case (SSOC). 

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2004 letter and an October 
2006 letter satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The May 2004 and October 2006 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant 's 
possession that pertains to the claim(s).  As explained, the 
first three content-of-notice requirements have been met in 
this appeal.  On April 30, 2008, VA amended its regulations 
governing its duty to provide a claimant with notice of the 
information and evidence necessary to substantiate a claim.  
See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Importantly, the 
third sentence of 38 C.F.R. § 3.159(b)(1), which stated that 
"VA will also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim," 
was removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed Cir. 2007), which held that the in rating 
cases, a claimant must be informed of the rating formulae for 
all possible schedular ratings for an applicable rating 
criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the November 2001 statement of 
the case (SOC), which suffices for Dingess.  

Further, the Board's decision herein denies the claim for 
increased ratings for the veteran's low back and right knee 
disabilities, so no effective date is being assigned.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards these claims.  The Board 
leaves to the RO to implement the Board's grant of the 30 
percent rating for bilateral pes planus, decided herein.  
Information concerning effective dates will be provided by 
the RO.  If appellant then disagrees with the RO's actions, 
he may appeal those decisions.

With regard to the increased evaluation claim(s) included in 
this decision regarding the veteran's right knee and pes 
planus disabilities, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez is not applicable to initial rating claims, in this 
case, the veteran's claim for an increased initial rating for 
his lumbosacral strain. 
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the May 2004 and October 
2006 VCAA letters were in substantial compliance with the 
first and fourth requirements of Vazquez-Flores to the extent 
that the veteran was notified that he needed to submit 
evidence of worsening that could include specific medical 
evidence, as well as lay evidence from other individuals.

The Board is aware that the May 2004 and October 2006 VCAA 
letters did not provide the type of notification set forth in 
the second and third requirements of Vazquez-Flores.  
However, the veteran's VA examinations involved studies that 
paralleled the relevant diagnostic criteria.  These studies, 
as well as the veteran's access to his VA examination reports 
(indicated in his representative's August 2008 statements, as 
the claims file had been reviewed by the representative), 
reflect that a reasonable person could have been expected to 
understand in this case what was needed to substantiate the 
claim.  Moreover, as the veteran discussed his service-
connected disabilities in terms of relevant symptomatology in 
his testimony, and as he described the functional effects of 
his disabilities on his everyday life in support of his 
claims during his examinations, the Board is satisfied that 
he had actual knowledge of what was necessary to substantiate 
the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the January 2001 SOC was 
followed up by SSOCs in April 2004, February 2005, June 2005, 
November 2005, and March 2008, representing VA action that 
served to render any pre-adjudicatory notice error non-
prejudicial.  Vazquez-Flores.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in July 2003, August 
2004, May 2007, and February 2008. 

The veteran has also been afforded a hearing before the Board 
in May 2006.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disabilities.



II. Factual Background and Legal Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected bilateral pes planus, right 
knee, and lumbosacral strain disabilities warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service- connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where 
the question for consideration is entitlement to a higher 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

A. Increased Rating for Bilateral Pes Planus

The veteran testified that his service-connected bilateral 
pes planus warrants a rating in excess of the currently 
assigned 10 percent disability rating.  

The veteran is rated under 38 C.F.R. § 4.20 Diagnostic Code 
5276.  Under Diagnostic Code 5276 a rating of 10 percent is 
granted for moderate unilateral or bilateral symptoms to 
include weight bearing line over or medial to the great toe, 
inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.  Id.  

A 20 percent (unilateral) or 30 percent (bilateral) rating is 
granted for severe symptoms to include objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  Id.  

A 30 percent (unilateral) or 50 percent (bilateral) rating is 
granted for pronounced symptoms to include marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulation not improved by orthopedic shoes or 
appliances.  Id.

The RO received the veteran's current claim for an increased 
rating in August 1999.

The veteran had a VA orthopedic examination in August 2000 
where it was noted that he had intermittent pain in both feet 
primarily when he stood and walked.  Examination of both feet 
revealed mild bilateral pes planus with no swelling, heat, or 
erythema.  Temperature, color, and vasculature were normal.  
There was mild to moderate diffuse tenderness bilaterally; 
however, all digits had normal range of motion and there were 
no significant callus formations. 

At the veteran's July 2003 VA orthopedic examination, the 
examiner noted that examination of both feet revealed 
bilateral pes planus with no callosity of deformity on the 
plantar aspects of the foot.  The veteran had tenderness in 
the medial arch and heel area of the feet.  He was diagnosed 
with bilateral pes planus with plantar fasciitis. 

The veteran had a VA examination in August 2004 where he 
reported that he worked as a transporter of blood specimens 
and previously repaired medical equipment, where he missed 50 
days of work in a year due to foot and ankle pain.  He 
complained of constant pain and daily flares that lasted the 
entire day and worsened mid day, and occurred in association 
with prolonged standing.  There were no clear relieving 
factors.  There was fatigability and increased pain in 
association with repetitive activities. 

On examination, he had a normal-appearing gait.  On visual 
inspection of his bilateral feet he had significant loss of 
height of the longitudinal arch consistent with pes planus 
deformities, bilaterally.  On further visual inspection, he 
had a 5 percent valgus deformity of the feet bilaterally.  He 
had no evidence of hammertoes, high arch or other known 
deformities.  There was no tenderness to palpation over his 
bilateral Achilles tendons or his forefeet bilaterally; 
however, he had moderate tenderness to deep palpation over 
the base of his feet including the medial and lateral aspects 
of his bilateral ankles.  The examiner diagnosed the veteran 
with pes planus deformities, bilaterally.  

At the veteran's February 2008 VA examination, he reported 
numbness of the toes.  He also reported a diagnosis of 
bilateral tarsal tunnel syndrome, that he had one cortisone 
injection, which did not help, and then had a right tarsal 
tunnel release which helped the numbness of the toes but made 
the right heel numb.  It was noted that he did not have 
surgery done to the left foot.  He did not use any special 
shoes.  X-ray studies revealed pes planus and a computed 
tomography (CT) scan revealed no fractures of the feet, no 
tarsal coalition, or other osseus abnormalities.  A recent 
magnetic resonance image (MRI) revealed a small edema along 
the right medial gastrocnemis and soleus muscles.  When the 
pain became severe, he limped and could not play sports or 
run, and he complained of a burning sensation along both 
longitudal arches.  There was no history of incapacitating 
episodes or flare-ups. 

On examination, he had a right antalgic gait and wore the 
posterolateral heel of the shoes more on the right side.  For 
the right foot, the examiner stated that the veteran had 
severe pes planus with no bunions or hammertoes, but there 
was a callus on the dorsum of the veteran's fifth toe.  There 
was loss of sensation along the medial heel and plantar heel.  
He was able to pronate and supinate his right foot.  There 
was pain on manipulation of the right foot and right heel, 
and tenderness along the plantar aspect of the first, second, 
and third metatarsal heads.  Tapping over the tarsal tunnel 
area caused pain radiation to the lower leg.  There was no 
abnormal varus or valgus of the hells or Achilles tendon or 
palpable defects; however, there was tenderness of the 
Achilles tendon.  

On the left ankle tapping over the tarsal tunnel caused pain 
radiation to the lower leg and there was tenderness along the 
plantar aspect of the metatarsal heads.  There was a small 
callus on the dorsum of the left little toe; however, there 
were no bunions or hammertoes deformities.  The subtalar 
movements of the left and right foot were good and there was 
no evidence of tarsal coalition.  He was able to pronate and 
supinate the left foot, the Achilles tendon was not tender, 
and there was no palpable defect.  

The VA examiner diagnosed the veteran with severe pes planus 
and bilateral tarsal tunnel syndrome.  There was pain on 
weight-bearing and he walked with an antalgic gait.  There 
was no relief with cortisone injection or orthotics.  There 
was marked pronation of the feet with weight bearing and 
there was loss of longitudal arch with or without weigh 
bearing.  There was tenderness over the right first, second, 
and third metatarsal heads and over the left first and second 
metatarsal heads. 

The veteran testified that he had 20 or 30 pairs of orthotics 
made with no success to his feet.  He stated that he had 
tenderness in his arch, on the heel, right around the ankle, 
and right inside the ankle.  He stated that his feet were 
always tight.  

After careful review of the probative and objective medical 
evidence of record, and reading the evidence in the light 
most favorable to the veteran, the Board is of the opinion 
that his service-connected bilateral pes planus disability 
more closely resembles one manifested by findings of severe 
impairment under applicable rating criteria.  His examination 
findings revealed pain on manipulation and indication of 
swelling on use.  

The Board is of the opinion that the medical evidence of 
record is in relative equipoise as to the severity of the 
veteran's service-connected bilateral pes planus.  Thus, 
giving him the benefit of the doubt, the Board finds that 
functional impairment cased by the pain, when considered with 
all other symptoms of pain on use and loss of strength and 
when viewed in conjunction with the DeLuca case, supra, more 
nearly approximates the criteria for a 30 percent disability 
evaluation for severe bilateral symptomatology under DC 5276.  
Accordingly the Board finds that a 30 percent rating under DC 
5276 for severe impairment is warranted. 38 C.F.R. § 4.7.

However, the veteran does not meet the schedular criteria for 
the next higher disability rating since there is no evidence 
of pronounced symptoms to include marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation not improved by orthopedic shoes or appliances.  
 
The Board finds that though the veteran did have pain and 
flare ups he did not have additional functional loss due to 
limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination beyond that already 
contemplated in the 30 percent rating granted herein.  See 
DeLuca, Johnston, supra.

Accordingly, resolving doubt in the veteran's favor, the 
Board finds that a rating of 30 percent, but no higher, is 
for application for his service-connected bilateral pes 
planus.  The benefit of the doubt has been resolved in the 
veteran's favor to this limited extent.  38 U.S.C.A. § 5107.  

B.  Increased Rating for Right Knee Lateral Instability

The January 2001 RO rating decision continued the veteran's 
20 percent disability rating for his service-connected right 
knee lateral instability.  The Board notes that the veteran 
also has a separate 10 percent disability rating for 
degenerative arthritis of the right under Diagnostic Code 
5010 that is not presently before the Board at this time; 
therefore, this decision will consider only the rating for 
the veteran's lateral instability of the right knee. 

The veteran's 20 percent disability rating for his service-
connected right knee lateral instability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight knee on the basis of recurrent 
subluxation or lateral instability; a 20 percent evaluation 
is warranted for moderate impairment; and a 30 percent rating 
is assignable for severe impairment.  Id.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2007). 

As noted, the veteran's current claim for an increased rating 
was received by the RO in 1999.

At the veteran's August 2000 VA examination, he stated that 
he had an anterior cruciate ligament (ACL) reconstructive 
procedure in 1994, arthroscopic surgery with resection of a 
torn medial meniscus in March 1995, and a second arthroscopic 
procedure with a lateral release in 1997.  He continued to 
have intermittent pain and swelling, especially on activity 
that was eased by rest.  

Examination of the right knee showed a 4 inch well healed 
surgical incision and three well healed arthroscopic 
incisions.  There was no swelling, fluid, heat, or erythema.  
There was mild diffuse tenderness; however, there was no mild 
crepitus on extension.  There was no subluxation, 
contracture, laxity, or instability.  Range of motion of the 
right knee was from 0 to 135 degrees. 

At the veteran's July 2003 VA examination, it was noted that 
he walked briskly and without an assisted device.  Range of 
motion of the veteran's right knee was flexion to 135 degrees 
and extension to 0 degrees.  There was no valgus/varus 
instability and no anterior/posterior drawer signs.  

The veteran had a VA orthopedic examination in May 2007 where 
it was noted that he had a six inch well healed surgical 
incision along the anterior aspect and three well healed 
arthroscopic incisions.  There was no swelling, fluid, heat, 
or erythema.  There was moderate diffuse tenderness and 
moderate crepitus on tenderness and flexion; there was 
equivocal laxity and instability medially.  The McMurray's 
sign was positive medially; however, the Lachman's was 
negative and so were the anterior and posterior drawer signs.  
Range of motion of the right knee was extension to 0 degrees 
and flexion to 130 degrees.  He had a mild limp to the right 
and heel and toe walking accentuated that limp.  He squatted 
with moderate difficulty. 

There was no evidence of locking, dislocation, or recurrent 
subluxation.  There was also no evidence of ankylosis or 
inflammatory arthritis and he was not unsteady.  His active 
and passive range of motion were identical with no objective 
evidence of pain on motion.  It was noted that the veteran 
was able to perform activities of daily life and work as a 
truck driver. The VA examiner said that as to the veteran's 
right knee and low back, there was evidence of mild to 
moderate weakened movement and excess fatigability that did 
not further decrease motion during exacerbation or 
repetition. 

The veteran testified that his knee disability was severe and 
that he could no longer do physical activities.  He stated 
that he repaired and sold wheelchairs and that all the 
bending and squatting put a toll on him.  

Upon review of the objective and competent medical evidence 
of record, and with consideration of the veteran's testimony, 
the Board finds that his service-connected right knee lateral 
instability is not manifested by severe impairment and, 
therefore, does not warrant a higher disability rating of 30 
percent.  

During his 2000, 2003, and 2007 VA examinations, the 
veteran's range of right knee motion was reflective of no 
more than minimal (10 degree) loss.  He complained of 
tenderness and there are clinical findings of moderate 
crepitus, but there was no evidence of locking, dislocation, 
or recurrent subluxation.  He did have a slight limp reported 
by the 2007 VA examiner.

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996). 

The Board notes that the veteran did have reported pain; 
however, he still does not warrant a higher rating then 20 
percent because he does not have demonstrated functional loss 
due to pain, weakness, excess fatigability, or incoordination 
due to the service-connected right knee disability beyond 
contemplated in the currently assigned 20 percent rating.  
See DeLuca, Johnston; 38 C.F.R. § 4.40.

Accordingly, the Board concludes that a rating in excess of 
the currently assigned 20 percent for the veteran's service-
connected right knee lateral instability is not warranted.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

C.  Increased Initial Rating for Lumbosacral Strain In Excess 
of 10 Percent Prior to July 24, 2003, and in Excess of 20 
Percent Thereafter

A January 1999 rating decision granted service connection for 
lumbosacral strain that was assigned a non-compensable 
disability evaluation under Diagnostic Code 5295.  In the 
January 2001 rating decision, the RO awarded a 10 percent 
rating under that diagnostic code, effective August 12, 1999.  

As noted above, an April 2004 DRO decision granted a 20 
percent disability rating for the veteran's service-connected 
lumbosacral strain, effective July 24, 2003, the date of the 
VA examination that showed an increase in his service-
connected disability. 

During the pendency of this appeal, the criteria for 
evaluating disorders of the spine have been substantially 
revised.  The first set of changes was established through 
September 22, 2002 and then revised beginning on September 
23, 2002; the newest version became effective on September 
26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.  

VA General Counsel found that the amended version shall apply 
only to periods from and after the effective date of the 
amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The prior version shall apply to periods preceding the 
amendment but may also apply after the effective date of the 
amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 
U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier 
than the effective date thereof)).  See 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board 
notes that, since the veteran's claim was filed in September 
1999, it must be evaluated under different versions of the 
criteria.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  Id.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
Id.  A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  Id.  A 20 percent evaluation contemplates 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  Id.  A 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  Id.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  Id.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was warranted for moderate limitation of 
motion, while a 40 percent evaluation contemplated severe 
limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  Id.  A 40 percent evaluation was in order 
for severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Id.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  

At the veteran's August 2000 VA examination he reported 
intermittent low back pain that was located across the lower 
back and that was primarily on bending.  There was no 
radiation to his lower extremities.  Examination of the spine 
showed mild diffuse tenderness but no paraspinal spasm.  
Straight-leg raising was negative bilaterally.  Range of 
motion for his spine was forward flexion to 85 degrees, 
backward extension to 30 degrees, right and left lateral 
flexion to 40 degrees, and right and left rotation to 35 
degrees.  There was no objective evidence of pain on motion.  
MRI of the lumbosacral spine showed degenerative disc 
disease.  

The veteran had a VA examination in July 2003.  The veteran 
was observed to walk briskly and unassisted.  Examination of 
the lumbosacral spine revealed mild tenderness in the 
lumbosacral spine with no spasm; however he was manifesting 
pain behavior.  His forward flexion was limited to only 50 
degrees, extension was limited to 5 degrees, right lateral 
flexion was to 15 degrees, left lateral flexion was 15 
degrees, and rotation was 25 degrees.  There was no evidence 
of further limitation due to further loss of motion, 
weakness, incarnation or flare-up. 

At the veteran's May 2007 VA examination, he complained of 
non-radiating low back pain.  His lumbosacral spine showed 
moderate diffuse tenderness but no paraspinal spasm.  
Straight leg raising was negative bilaterally.  His range of 
motion showed forward flexion to 75 degrees, backward 
extension to 25 degrees, right and left lateral flexion to 25 
degrees, and his right and left rotation was to 40 degrees.  
There was no objective evidence of pain on motion.  He was 
diagnosed with chronic strain of the lumbosacral spine.  The 
VA examiner said that as to the veteran's right knee and low 
back, there was evidence of mild to moderate weakened 
movement and excess fatigability that did not further 
decrease motion during exacerbation or repetition. 

Results of a VA neurological and muscle examination performed 
in May 2007 were normal.

The veteran testified that he had pain that shot from his 
foot through his knees.  He testified that he had five 
periods of incapacitating episodes in the prior 12 months 
that lasted one week but less than two weeks.  He stated that 
he also had five muscle spasms in the past 12 months.

1. Initial Rating in Excess of 10 Percent Prior to July 24, 
2003

Upon review of the objective and competent medical evidence 
of record, the Board is of the opinion that an initial rating 
in excess of 10 percent for his service-connected lumbosacral 
strain is not warranted under any of the three periods of the 
rating criteria.  

Under the first (old) rating criteria, effective prior to 
September 23, 2002, the veteran does not warrant a 20 percent 
rating since the 2000 and 2003 VA examinations and VA 
treatment records did not reveal that his service-connected 
lumbosacral strain was manifested by moderate limitation of 
motion.  There was also no evidence that the veteran had 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position. 

Further, under the rating criteria effective September 23, 
2002, there was no evidence that the veteran's service-
connected lumbosacral strain was manifested by intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months. 

The new (current) criteria are effective September 26, 2003 
and are not for application for the period in question, that 
is prior to July 23, 2003.  See VAOPGCPREC 7-2003, supra.  
Even assuming, arguendo, that they were, there is no 
objective medical evidence of limited range of low back 
motion greater than 30 degrees but not greater than 60 
degrees; a combined range of motion of the thoracolumbaar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
orthopedic findings of the low back disorder are contemplated 
in the currently assigned 10 percent rating for the period 
prior to July 24, 2003.  There is no indication that pain, 
due to disability of the lumbar spine, causes functional loss 
greater than that contemplated by the 10 percent evaluation 
now assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.

Given the facts above the Board finds that, prior to July 24, 
2003, there is no objective medical evidence of record that 
the veteran's service-connected lumbosacral strain disability 
warrants an initial rating in excess of 10 percent.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

2. Rating in Excess of 20 Percent Since July 24, 2003

The Board finds that since July 24, 2003, there is no 
objective medical evidence that the veteran's service-
connected lumbosacral strain warrants a rating in excess of 
20 percent.  

Under the old rating criteria, effective prior to September 
23, 2002, the VA examinations, treatment reports, and 
testimony does not reveal that the veteran had severe 
intervertebral disc syndrome, characterized by recurrent 
attacks with intermittent relief to warrant an increased 40 
percent disability rating.  Nor was there evidence of severe 
limitation of motion to warrant an increased rating. 

Under the rating criteria, effective September 23, 2002, 
there was no evidence that the veteran had incapacitating 
episodes that were a total duration of at least four weeks 
but less than six weeks during the past twelve months for an 
increased 40 percent disability rating.  

Under the new (current) rating criteria, effective September 
26, 2003, the veteran's service-connected lumbosacral strain 
is not manifested by forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine to warrant an increased rating.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's 
orthopedic findings of the lumbosacral strain are 
contemplated in the currently assigned 20 percent rating for 
the period in question.  There is no indication that pain, 
due to disability of the lumbar spine, causes functional loss 
greater than that contemplated by the 20 percent evaluation 
now assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.

Given the facts above the Board finds that, for the period 
since July 24, 2003, the veteran's service-connected 
lumbosacral strain does not warrant an initial rating in 
excess of 20 percent under any of the pertinent rating 
criteria.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

3. Prior to and After July 24, 2003

Finally we note that, based upon the record, we find that at 
no time since the veteran filed his original claim for 
service connection has his service-connected lumbosacral 
strain been more disabling than as currently rated under the 
present decision of the Board.  See Fenderson, supra.
D. All Disabilities

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected bilateral pes 
planus, right knee instability, and lumbosacral strain.  
Although in May 2004, the veteran told the VA examiner that 
he missed 50 days of work in a year due to foot and ankle 
pain, there is no objective evidence revealing that the low 
back, right knee and bilateral pes planus conditions caused 
marked interference with employment, e.g., employers' 
statements or sick leave records, beyond that already 
contemplated by the schedular rating criteria.  In fact, in 
2007, the VA examiner reported that the veteran worked as 
truck driver.  Consequently, while the veteran's bilateral 
pes planus, right knee instability, and lumbosacral strain 
may well cause some impairment in his daily activities, there 
is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  

Thus, based on the record, the Board finds that the assigned 
30 schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5276 herein, and the 20 percent schedular rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, and the 10 and 20 
percent schedular ratings under 38 C.F.R. § 4.71a for low 
back disability, adequately address, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected bilateral pes 
planus, right knee instability, and lumbosacral strain.  See 
38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) have not been met.



ORDER

An increased rating of 30 percent for the service-connected 
bilateral pes planus is granted, subject to the laws and 
regulations governing the award of VA monetary benefits.  

A rating in excess of 20 percent for service-connected right 
knee lateral instability is denied. 

Prior to July 24, 2003, an initial rating in excess of 10 
percent for lumbosacral strain is denied.

Since July 24, 2003, an initial rating in excess of 20 
percent for lumbosacral strain is denied. 



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


